DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 21-26, 28-38, and 41-55 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claim 21, the closest prior art (Zhao, Ngo, Monro, Berkner, Sasaki, and Kwak) does not teach or suggest the claimed invention having “calculating vectors of similarity between tiles belonging to the material subject image and the selected reference image, respectively, by a similarity indicator and a similarity rank, the similarity indicator and the similarity rank being selected to obtain a field of imprint vectors, formed by the vectors of similarity, the field of imprint vectors comprising at least one disordered region in the sense of an entropy criterion and recording as a relational imprint a representation of the at least one disordered region of the obtained field of imprint vectors”, and a combination of other limitations thereof as recited in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VAN D HUYNH/Primary Examiner, Art Unit 2665